PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/459,827
Filing Date: 2 Jul 2019
Appellant(s): Su et al.



__________________
Anthony P. DeRosa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/20/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding the rejection of independent claim 1, the appellant argues that it would not have been obvious to modify the antenna housing of Jiang with the teachings of Tateno to teach “the outer wall that extends rearwardly from the first sealing portion toward the back housing”, and that the combination was based on impermissible hindsight. 
The examiner respectfully disagrees. 
In response to appellant 's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant 's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, while Jiang teaches a base station antenna cover and Tateno teaches a cover for a vehicle antenna which is a different structure, both are used to protect an antenna from various external factors, such as water (Jiang, “…the utility model can obtain the good antenna intensity and good waterproof performance…”, last paragraph of the description in the translation)(Tateno, abstract). Jiang does discuss waterproofing, however this does not exclude it from being improved upon to enhance the waterproofness. As seen in the annotated figure 7 of Jiang below, the 1st sealing portion and the 2nd sealing portion are placed st sealing portion and the 2nd sealing portion are placed against each other from water. Tateno teaches using an outer wall (element 30, figure 6) that extends rearwardly from a first sealing portion (element 31 which abuts element 310, figure 6) toward the back housing (element 6, figures 5-6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the first sealing member of Jiang to be formed with an outer wall that extends rearwardly from the first sealing portion toward the back housing as suggested by the teachings of Tateno as adding additional walls can be used to further improve the waterproofness and integrity of the antenna housing, since the structure of Jiang may still be susceptible to water.

    PNG
    media_image2.png
    533
    630
    media_image2.png
    Greyscale



The examiner respectfully disagrees. While Jiang and Bell teach different attachment methods, both of them teach a base station antenna that has an antenna cover and a base that have complementary mounting features.  Changing the way the antenna cover and the base are mounted to each other does not change the principle operation of the base station antenna. There are a finite amount of alternative ways to secure an antenna cover with a base which has complementary mounting features, which includes a snap-fit action, being slidably engaged, being attached using fasteners, or using some sort of adhesive. Bell suggests the teachings of wherein the front housing edge (element 35, figures 5) and the back housing edge (element 40, figures 4) are slidably engaged with each other (column 4, lines 39-43). Having them being slidably engaged also allows for them to be disengaged with each other in the case when repairs need to be made to the antenna. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the front housing edge and the back housing edge of Jiang as modified to be slidably engaged with each other as suggested by the teachings of Jiang and Bell which is an alternative common way to attach two complimentary mounting features to one another so that they connected to produce a closed structure.

Regarding the rejection of dependent claim 7, the appellant argues that Jiang teaches a buckling action (snap-fit) to secure the antenna cover to the base, while Bell teaches an antenna housing using a tongue and groove-type features, and therefore it would not be obvious to combine the teachings of the two since it would change the principle operation of Jiang. 
st section). There is also some space shown in channel which allows the insertion portion some movement. Bell suggests the teachings of wherein when the front housing (element 20, figures 5) and the back housing (element 15, figures 4) are assembled, the front housing and the back housing contact each other merely (“By not rigidly joining the tray and radome along the length of the assembly, the present invention avoids the mechanical stresses and distortion that result from the materials' different thermal expansion coefficients”, column 2, lines 27-31) through the first sealing portion (element 35, figures 5) and the second sealing portion (elements 40, figures 4). Therefore that space in the channel of Jiang can be seen as an attempt to not rigidly joining the insertion portion and the inner wall (1st section) together to prevent the distortion as discussed in Bell. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have when the front housing and the back housing of Jiang as modified are assembled, the front housing and the back housing contact each other merely through the first sealing portion and the second sealing portion as suggested by the teachings of Bell which could be used to avoid the mechanical stresses and distortion that result from the materials' different thermal expansion coefficients and their close proximity to one another (column 2, lines 27-31).

st sealing portion. 
The examiner respectfully disagrees. The “outer wall” as annotated in figure 7 above of Jiang is located outside of the 1st sealing portion. Furthermore, when the modification of claim 1 occurs as explained in claim 1 of having the outer wall extend rearwardly from the first sealing portion toward the back housing, then the outer wall would be located outside of the 1st sealing portion. 

Regarding the rejection of dependent claim 14, the appellant argues that inner wall extends in a direction away from the sealing portion and that it would not be obvious to modify it with the teachings of Ohlsson. 
The examiner respectfully disagrees. While the inner wall does extend away from the sealing portion, Ohlsson suggests the teachings that the connecting members can be any suitable shape (paragraphs [0062]-[0065]). It is also obvious to one of ordinary skill in the art that minor adjustments can be made to the connection between the antenna cover and the base. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the second inner wall section of Jiang as modified extend so as to at least partially cover the first sealing member as suggested by the teachings of Jiang and Ohlsson as adjustments to the shape of the sealing members could be made as long as the function of a secure connection between the first sealing member and the second sealing member is still provided.
The remaining dependent claims are also rejected as explained in the final office action.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        06/02/2021


/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.